Citation Nr: 0030935	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  97-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
dissecans of the right knee medial femoral condyle, currently 
evaluated as 20 percent disabling.

2.  The propriety of the initial 10 percent rating, and since 
June 1998, a 30 percent rating, assigned for the veteran's 
service-connected degenerative joint disease of the right 
knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to April 
1958.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1996 rating 
decision from the New York, New York, Regional Office (RO), 
which confirmed the schedular 10 percent evaluation in effect 
for osteochondritis dissecans of the right knee medial 
femoral condyle.  The veteran perfected a timely appeal to 
that decision.

By a rating action dated in July 1998, the RO, in pertinent 
part, granted service connection for degenerative joint 
disease of the right knee as secondary to the service-
connected osteochondritis dissecans of the right knee medial 
femoral condyle and assigned a schedular 20 percent 
evaluation for that disability, effective from June 10, 1998, 
the date of the report of a Department of Veterans Affairs 
(VA) orthopedic examination.  That determination also 
assigned a schedular 20 percent evaluation for 
osteochondritis dissecans of the right knee medial femoral 
condyle, effective from April 3, 1997, the date of the report 
of a VA orthopedic examination.

Thereafter, in a rating decision dated in February 2000, the 
RO determined that its July 1998 rating action, which had 
granted service connection for degenerative joint disease of 
the right knee as secondary to the service-connected 
osteochondritis dissecans of the right knee medial femoral 
condyle and had assigned a schedular 20 percent evaluation 
for that disability, effective from June 10, 1998, was 
clearly and unmistakably erroneous, as it pertained to the 
assigned effective dates.  To rectify the error, the RO 
assigned a schedular 10 percent evaluation for degenerative 
joint disease of the right knee, effective from October 26, 
1996, the date of a VA outpatient treatment record, which was 
considered to be a claim for service connection for 
degenerative joint disease.  The RO also assigned a schedular 
30 percent evaluation for degenerative joint disease of the 
right knee, effective from June 10, 1998, the date of the 
report of a VA orthopedic examination, which revealed that 
extension was limited to 20 degrees.

In this same rating action, the RO also determined that its 
July 1998 rating action, which had assigned a schedular 20 
percent evaluation for osteochondritis dissecans of the right 
knee medial femoral condyle, effective from April 3, 1997, 
was clearly and unmistakably erroneous.  To rectify the 
error, the RO assigned a schedular 20 percent evaluation for 
osteochondritis dissecans of the right knee medial femoral 
condyle, effective from August 21, 1996, the date of a VA 
outpatient treatment record, which was considered to be a 
claim for increased rating for the right knee disorder.

As the veteran has disagreed with the initial evaluation 
assigned for degenerative joint disease of the right knee, 
the Board has recharacterized that issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
characterization of the issue also reflects the current 
evaluation assigned for that disability.  As noted above, 
during the course of this appeal, in February 2000, the RO 
increased the evaluation for the veteran's degenerative joint 
disease of the right knee to 30 percent, effective from 
June 10, 1998.  However, inasmuch as a higher evaluation is 
available for this disability, and the veteran is presumed to 
seek the maximum available benefit for his service-connected 
degenerative joint disease disability, the claim remains 
viable on appeal.  Id.; AB v. Brown, 6 Vet.App. 35, 38 
(1993).

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge sitting at the New York, New 
York, RO in July 2000.  


REMAND

It is significant to note that the most recent formal VA 
orthopedic examination for evaluation of the veteran's 
service-connected right knee disabilities was conducted in 
June 1998.  However, since that time, the veteran has been 
hospitalized for surgery of his right knee at a VA medical 
facility in October 1999.  In fact the records which have 
been associated with the claims folder reflect that he 
underwent right knee replacement.  These records have not be 
reviewed by the RO nor have they been considered in the 
evaluation of his disability and no action has been taken 
regarding the veteran's request for a temporary total rating, 
whether under the applicable rating schedule criteria or the 
provisions of 38 C.F.R. § 4.30.  

Further, a review of these records reflect that they would 
not permit an accurate assessment of the extent of current 
(i.e. post-surgical) functional impairment experienced with 
regard to the right knee.  See 38 C.F.R. §§ 4.10, 4.40, and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
evidence raises a distinct possibility of there being an 
increased level of associated disability having arisen in the 
right knee since he was last accorded a formal examination.  
The Board, therefore, concludes that an updated VA 
examination would provide a record upon which a fair, 
equitable and procedurally correct decision on the veteran's 
claims could be rendered, particularly in view of contentions 
advanced by the veteran that his right knee disabilities have 
increased in severity since he was last examined in June 
1998.

Prior to undergoing a VA orthopedic examination, however, the 
RO should obtain and associate with the record all 
outstanding medical records, particularly to include any 
medical records dated, subsequent to July 2000, from the VA 
Medical Center in Northport, New York.  In the examination 
report, the physician must indicate whether the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, and the RO should consider these factors in 
adjudicating this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999);  See DeLuca, supra.  

Additionally, the veteran testified before a Veterans Law 
Judge at the RO in July 2000 that he was receiving Social 
Security Administration (SSA) disability benefits due to his 
service-connected right knee disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that, 
although the Social Security Administration's (SSA) decision 
regarding the veteran's unemployability is not controlling 
for VA determinations, it is pertinent.  Collier v. 
Derwinski, 1 Vet.App. 413 (1991).  Under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 5, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5106), the SSA, as well as any other Federal department or 
agency, shall provide such information to the Secretary as 
the Secretary may request for purposes of determining 
eligibility for or the amount of said benefits or verify 
other information with respect thereto.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  Therefore, there is a duty 
to obtain the Social Security records as they are pertinent 
in accurately rating the veteran's right knee disabilities in 
light of the entire medical history, regardless of the extent 
of medical evidence currently in the veteran's claims file.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Moreover, the Board notes that recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.), substantially revised certain statutory provisions 
regarding the assistance that VA must provide to claimants 
for VA benefits and the notice that VA must provide to 
claimants as to the type of evidence that is necessary to 
substantiate his claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Northport, New York dated since July 
2000; as well as from any other source or 
facility identified by the veteran.  If 
any requested records are unavailable, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding benefits and the 
evidence on which that decision was 
based.

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the current nature and extent of his 
service-connected right knee 
disabilities.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests, 
studies (to include X-rays and range of 
motion studies, with normal ranges 
provided for comparison purposes), and 
consultations should be accomplished (and 
the reports made available to, and 
considered by, the examiner prior to 
completion of his/her report).  All 
clinical findings should be set forth in 
detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner also should 
to the extent possible distinguish 
symptoms that are attributable to 
conditions that are not service-connected 
disabilities.  If the examiner is unable 
to answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  Otherwise, 
the complete rationale for all opinion 
expressed and conclusions reached should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last SSOC).  
The RO should also consider whether the 
propriety of assigning "staged ratings" 
for arthritis of the right knee is 
appropriate.  Specific attention is 
directed to the October 1999 VA hospital 
records showing replacement of the knee 
and consideration should be given to the 
assignment of a temporary total rating 
under the appropriate criteria.  

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 10 -


